Citation Nr: 1755069	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-27 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for degenerative joint disease (DJD) of the right hip based upon limitation of flexion, to include whether the reduction of 10 percent to 0 percent was proper.

2.  Entitlement to an initial disability rating in excess of 10 percent for DJD of the right hip based upon limitation of extension.

3.  Entitlement to an initial disability rating in excess of 20 percent for DJD of the right hip based upon limitation of adduction.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2008 rating decision awarded service connection for right hip DJD and assigned an initial 10 percent rating under Diagnostic Code 5003-5252, pertaining to arthritis with limitation of flexion, effective February 5, 2007.  New and material evidence, consisting of a February 2009 VA examination report, was received within one year of the August 2008 rating decision.  In April 2009, the RO denied entitlement to a disability rating in excess of 10 percent for the Veteran's right hip DJD under Diagnostic Code 5003-5252.  The Veteran perfected an appeal.

In a March 2013 rating decision, the RO assigned a separate, 10 percent rating for rating for limitation of extension of the right thigh under DC 5003-5251.  Further, the RO stated that, "an evaluation of 20 percent is assigned from March 5, 2013, the date of the VA examination that shows objective evidence of an increase in the symptoms of your disability.  We have assigned a 20 percent evaluation for your hip condition based on limitation of abduction of the thigh, motion lost beyond 10 degrees."  The RO also awarded "a separate evaluation for limitation of flexion of the right thigh . . . with an evaluation of 0 percent effective March 5, 2013 the date of the VA examination that shows the requirements for this evaluation have been met."  The effect of the RO's rating decision was an award of a separate 20 percent rating under DC 5003-5253 for limitation of abduction of the thigh, effective March 5, 2013, and the reduction of the 10 percent rating initially assigned under Diagnostic Code 5003-5252, pertaining to limitation of flexion, to noncompensable, effective March 5, 2013.  Thus, the issues have been recharacterized as listed on the title page of this decision.

The issue of the propriety of the reduction in rating of the Veteran's DJD of the right hip based upon limitation of flexion is encompassed by his appeal of the initial rating assigned this disability.  In this regard, the March 2013 rating decision reduced the rating of this condition from 10 percent to 0 percent effective March 5, 2013, a level below what was in effect when the Veteran initiated his appeal of the August 2008 and April 2009 rating decisions.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93  (2007).  Given the fact that the propriety of the reduction is essentially a rating issue, and the Veteran has already perfected an appeal of the rating assigned his DJD of the right hip based upon limitation of flexion, the Board finds that the propriety of the reduction is part and parcel of his appeal.  

In December 2011, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In February 2013, November 2013, and September 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The March 2013 VA examination report was not sufficient for the purpose of reducing the evaluation of the Veteran's DJD of the right hip based upon limitation of flexion. 

2.  For the entire appellate period, the Veteran's right thigh flexion has been limited, at worst, to 60 degrees.

3.  Prior to March 5, 2013, the Veteran's right hip DJD was not manifested by extension limited to 5 degrees; limitation of abduction, where motion was lost beyond 10 degrees; limitation of adduction to the point where the legs could not be crossed; or limitation of rotation to the point where the affected leg could not toe-out more than 15 degrees.

4.  From March 5, 2013, forward, the Veteran's right hip disability has been assigned the highest ratings available under DCs 5251 and 5253.


CONCLUSIONS OF LAW

1.  The reduction from a 10 percent rating to a 0 percent rating, effective March 5, 2013, for DJD of the right hip based upon limitation of flexion was not proper; the 10 percent rating must be restored.  38 U.S.C. §§ 503, 5112 (2012); 38 C.F.R. §§ 3.105, 3.344 (2017). 

2.  For the entire appellate period, the criteria for a disability rating in excess of 10 percent for DJD of the right hip based upon limitation of flexion have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 5003-5252 (2017).



3.  The 20 percent rating assigned for DJD of the right hip based upon limitation of adduction from March 5, 2013, forward, is the maximum available under the applicable rating criteria.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 5003-5253 (2017).

4.  The 10 percent rating assigned for DJD of the right hip based upon limitation of extension is the maximum available under the applicable rating criteria.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 5003-5251 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
 
I.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns Diagnostic Codes to individual disabilities.  Diagnostic Codes provide rating criteria specific to a particular disability.  If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes-a practice known as pyramiding-is prohibited.  Id.; see 38 C.F.R. § 4.14.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2017).

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  

These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2017).  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's right hip disability has been assigned separate ratings for limitation of extension, limitation of flexion, and impairment of the thigh under 38 C.F.R. § 4.71a, DC 5003-5252, 5003-5251, and 5003-5253.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  DC 5003 pertains to arthritis, DC 5251 pertains to limitation of extension, DC 5252 pertains to limitation of flexion, and DC 5253 pertains to impairment of the thigh.  Assigning separate ratings under these three diagnostic codes does not violate the rule against pyramiding.  Cf. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  However, separate ratings for abduction, adduction, and/or rotation may not be assigned, as these are all evaluated under the same diagnostic code, DC 5253.  Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).

As defined by VA regulation, normal flexion of the hip is from 0 to 125 degrees, and normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.


A.  Limitation of Flexion

As noted above, the August 2008 rating decision awarded service connection for right hip DJD and assigned an initial 10 percent rating under Diagnostic Code 5003-5252, pertaining to arthritis with limitation of flexion, effective February 5, 2007.  In March 2013, the RO reduced that rating to 0 percent, or noncompensable, effective March 5, 2013, based on a report of a VA examination conducted that date.  

As the Veteran's right hip arthritis with limitation of flexion had been rated as 10 percent disabling or higher for at least five years at the time of the rating reduction, the provisions of § 3.344(a) and (b) apply.  These provisions provide, in pertinent part, that it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete.  38 C.F.R. § 3.344(a).  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Id.  Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with VA law.  Id.  Though there may be material improvement in the disability at issue, the rating agency must consider whether the evidence makes it certain that the condition will be maintained under the ordinary conditions of daily life.  Id.  If doubt remains, the rating agency will continue the rating in effect, and then determine how much time it will allow to elapse, as specified in the regulation, before reexamination will be made.  38 C.F.R. § 3.344(b).  

Under DC 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joint affected by limitation of motion, to be combined, not added, under DC 5003.  38 C.F.R. § 4.71a.; see also 38 C.F.R. § 4.45 (f) (defining major joints and groups of minor joints).  

Under DC 5252, limitation of flexion of the thigh to 10 degrees is assigned a 40 percent rating; limitation of flexion to 20 degrees is assigned a 30 percent rating; limitation of flexion to 30 degrees is assigned a 20 percent rating; and limitation of flexion to 45 degrees is assigned a 10 percent rating.  38 C.F.R. § 4.71a.

The initial 10 percent rating under DC 5003-5252 was awarded based upon objectively confirmed painful, limited flexion of the hip.  See 38 C.F.R. §§ 4.40, 4.45 4.59.  While the Veteran had full extension of the hip to 125 degrees on VA examination in May 2008, he complained of symptoms of weakness, stiffness. giving way, lack of endurance, fatigability, and constant pain.  His pain was described as 8/10 at the highest level, and it was elicited by physical activity.  Further, there was x-ray evidence of degenerative joint disease of the right hip and objective findings of guarding of movement on the right hip.  The examiner stated that after repetitive use the Veteran was additionally limited by pain, fatigue weakness, and lack of endurance without evidence of incoordination, with the major functional impact being pain.  

The 10 percent rating under DC 5003-5252 was continued in an April 2009 rating decision, again based upon painful flexion of the hip joint.  A February 2009 rating decision showed limitation of flexion of the hip now reduced to 90 degrees, with complaints of objective findings of pain on motion.  See 38 C.F.R. §§ 4.40, 4.45 4.59.  

At the March 2013 VA examination, the report of examination which was the basis of the rating reduction from 10 percent to 0 percent, range of motion testing revealed the Veteran's right hip flexion was limited to 100 degrees, with pain at 90 degrees.  The March 2013 VA examination report is not sufficient to conclude that the Veteran no longer had arthritis with painful, limited flexion of the right hip.  
Consequently, the rating reduction was improper, and the 10 percent evaluation under DC 5003-5252 must be restored effective March 5, 2013.  See 38 C.F.R. § 3.344. 

A September 2014 VA examination report reflects ROM testing results showing flexion to 60 degrees with pain at 40 degrees.  See September 2014 VA Examination Report.  A March 2017 VA examination report reflects ROM testing results showing flexion to 60 degrees.  There was no additional loss of function upon repetitive motion testing.  See March 2017 VA Examination Report.  The Veteran's complaints of pain and functional loss were consistent with those reported above.  

With respect to whether a rating in excess of 10 percent of warranted at any time during the appellate period, at no point has the Veteran demonstrated limitation of flexion of the right thigh to 45 degrees so as to warrant the assignment of a 10 percent rating under DC 5252.  Rather, his current 10 percent rating has been assigned based upon arthritis with pain and functional loss.  See 38 C.F.R. §§ 4.40, 4.45 4.59.  At worst, his right hip flexion was limited to 60 degrees, which far exceeds flexion limited to 30 degrees so as to warrant a 20 percent rating.  Thus, 
the criteria for a 20 percent rating have not been met or more nearly approximated at any time during the entire appellate period.  See 38 C.F.R. § 4.7.



B.  Impairment of the Thigh

The Veteran has been assigned a 20 percent rating under DC 5003-5253, effective March 5, 2013.  

Under DC 5253, limitation of abduction of the thigh, where motion is lost beyond 10 degrees, is assigned a 20 percent rating.  Limitation of adduction to the point where the legs cannot be crossed is assigned a 10 percent rating.  Limitation of rotation of the thigh to the point where the affected leg cannot toe-out more than 15 degrees is assigned a 10 percent rating.  38 C.F.R. § 4.71a 

A May 2008 VA examination report reflects normal range of motion results for the Veteran's right hip, with adduction to 25 degrees, abduction to 45 degrees, internal rotation to 40 degrees, and external rotation to 60 degrees.  The examiner noted that after repetitive use, the Veteran was limited by pain.  X-ray evidence of degenerative arthritis was also noted on the examination report.  See May 2008 VA Examination Report.

A February 2009 VA examination report reflects range of motion testing results showing abduction to 35 degrees, adduction to 20 degrees, external rotation to 60 degrees, and internal rotation to 30 degrees.  Pain was noted at the end of each range of motion measurement.  See February 2009 VA Examination Report.

At a March 2013 VA examination, the Veteran reported constant pain in the right hip.  The examination report reflects range of motion testing results showing the Veteran's abduction was lost beyond 10 degrees and also limited such that the Veteran could not cross his legs.  The Veteran's rotation was limited such that he could not toe-out more than 15 degrees.  See March 2013 VA Examination Report.

The Board finds that the probative evidence of record reflects that prior to March 5, 2013, the Veteran's right hip disorder was not manifested by limitation of abduction of the thigh, where motion was lost beyond 10 degrees; limitation of adduction to the point where the legs could not be crossed; or limitation of rotation of the thigh to the point where the affected leg could not toe-out more than 15 degrees.  At worst, abduction was limited to 35 degrees, adduction to 20 degrees, external rotation to 60 degrees, and internal rotation to 30 degrees.  Even though the Veteran had arthritis of the right hip with pain on motion in these planes, a separate 10 percent rating may not be assigned under DC 5253 without contravening the provisions of DC 5003 and the rule against pyramiding, as a compensable rating for painful motion has already been assigned under DC 5252 pursuant to section 4.59, as detailed above.  See 38 C.F.R. § 4.14.  A separate rating may not be assigned for arthritis of the hip with painful or limited motion, including with respect to limitation of motion in separate planes under 38 C.F.R. § 4.59, which only allows for one compensable rating for the affected joint.  Thus, a separate, compensable disability rating under DC 5003-5253 is not warranted prior to March 5, 2013.    

From March 5, 2013, forward, the Veteran's right hip disability is evaluated as 20 percent disabling under DC 5253 which is the highest rating available under DC 5253 and therefore a higher rating is not possible under this diagnostic code.  The Board has considered whether a higher and/or separate rating is warranted under a different diagnostic code, however, the medical evidence of record demonstrates that the Veteran does not have ankylosis of the hip, flail joint of the hip, or impairment of the femur.  Accordingly, ratings under DC's 5250, 5254 and 5255 are not appropriate.

C.  Limitation of Extension

The Veteran has been awarded a 10 percent rating for limitation of extension of the right hip, effective March 5, 2013, the date his extension was noted as limited to a compensable degree.  See March 2013 Rating Decision.

Under DC 5251, limitation of extension of the thigh to 5 degrees is assigned a 10 percent rating.  38 C.F.R. § 4.71a.  

A May 2008 VA examination report reflects normal range of motion results for the Veteran's right hip, with extension to 30 degrees.  The examiner noted that after repetitive use, the Veteran was limited by pain.  X-ray evidence of degenerative arthritis was also noted on the examination report.  See May 2008 VA Examination Report.  

A February 2009 VA examination report reflects range of motion testing results showing extension to 25 degrees.  Pain was noted at the end of each range of motion measurement.  See February 2009 VA Examination Report.

The findings of right hip extension to 30 and 25 degrees far exceed that required for the assignment of a 10 percent rating under DC 5251, that is, limitation of extension of the thigh to 5 degrees.  Thus, the Board finds that the probative evidence of record is against entitlement to a separate, compensable rating under DC 5251.  Even though the Veteran had arthritis of the right hip with pain on extension, a separate 10 percent rating may not be assigned under DC 5251 without contravening the provisions of DC 5003 and the rule against pyramiding, as a compensable rating for painful motion has already been assigned under DC 5252 pursuant to section 4.59.  See 38 C.F.R. § 4.14.  Again, a separate rating may not be assigned for arthritis of the hip with painful or limited motion, including with respect to limitation of motion in separate planes under 38 C.F.R. § 4.59, which only allows for one compensable rating for the affected joint.  Thus, a separate, compensable disability rating under DC 5003-5251 is not warranted prior to March 5, 2013.    

From March 5, 2013, forward, the Veteran's right hip disability is evaluated as 10 percent disabling under DC 5251 which is the highest rating available under DC 5251, and therefore a higher rating is not possible under this diagnostic code.  


D.  Extraschedular Consideration

Referral of the Veteran's right hip arthritis for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's right hip disability is manifested by pain and limited motion, with reported weakness and fatigability and pain increasing during flare-ups.  These manifestations are contemplated by DC's 5003 (arthritis), 5251 (limitation of motion of the thigh), 5252 (limitation of flexion of the thigh), and 5253 (impairment of the thigh), and by sections 4.40, 4.45, and 4.59 of the regulations, which contemplate pain, weakness, instability, fatigability, and incoordination of the joint.  The fact that a particular symptom or example of functional impairment may not be mentioned in the criteria does not in itself warrant extraschedular referral.  For example, no symptoms or examples of functional impairment are specifically described in DC's 5251 and 5252 which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that a wide range of symptomatology and functional impairment is assumed, and that the evaluation is based not on the particular symptoms the claimant has but rather on their disabling effects, which in turn are evaluated according to the rating criteria set forth in these diagnostic codes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Moreover, already noted, sections 4.40 and 4.45 also show that symptoms such as pain, fatigability, incoordination, and weakness are contemplated by the rating criteria, including in terms of how they affect daily functioning.  See DeLuca, 8 Vet. App. at 206-07. 

Similarly, although specific examples of functional impairment in the context of work and daily activities may not be mentioned in the criteria, the criteria are necessarily designed with a view toward compensating for functional impairment.  See 38 C.F.R. § 4.10 (providing that the basis of disability evaluations is the ability of the body as a whole, or of the psych, or of a system or organ of the body, to function under the ordinary conditions of daily life including employment; see also 38 C.F.R. § 4.21 (2017) (providing that in view of the number of atypical instances, it is not expected that all cases will show all the findings specified in the criteria, but that coordination of rating with impairment of function will be expected in all instances).  Finally, the Veteran's reported symptoms and functional impairment are not otherwise so severe or unusual as to bring them outside the range of the schedular criteria.  For example, difficulty walking or standing does not on its face appear unusual when arthritis affects the hips.  Accordingly, the first step of the inquiry is not satisfied.  In light of this finding, whether "related factors" are present under the second step of the inquiry is moot.  See Thun, 22 Vet. App. at 118-19.  Therefore, the Board will not refer this case for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).


ORDER


The reduction of the evaluation of degenerative joint disease of the right hip based upon limitation of flexion from 10 percent to 0 percent effective March 5, 2013, was not proper; the 10 percent rating under DC 5003-5252 is restored effective March 5, 2017.  

For the entire appellate period, entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip based upon limitation of flexion under DC 5003-5252 is denied.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right hip based upon limitation of adduction under DC 5003-5253 is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip based upon limitation of extension under DC 5003-5251 is denied.


REMAND

Unfortunately, the Veteran's claim for entitlement to a TDIU must again be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
In this regard, the Board notes that the Veteran has undergone several VA examinations which have addressed the impact of his service-connected disabilities on his ability to perform occupational tasks.  See February 2009 VA Examination Report; March 2013 VA Examination Report; October 2014 VA Examination Report; and March 2017 VA Examination Report.  The examination reports of record only address the Veteran's ability to perform the occupational tasks that are intrinsic of a janitor/janitorial manager occupation, i.e., physical tasks.  

The Board finds the examination reports of record are inadequate to decide the issue of entitlement to a TDIU.  In this regard, a veteran is entitled to a TDIU if it is established that he or she is unable to secure or follow substantially gainful employment as a result of the effects of the service-connected disabilities.  38 C.F.R. § 4.16(b) (2017).  Here, the examination reports of record are limited to the impact the Veteran's service-connected disabilities have on his ability to perform physical, occupational tasks.  On remand, a supplemental opinion should be provided which opines on the impact of the Veteran's service-connected disabilities on his ability to secure or follow any substantially gainful employment.

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from January 2017, forward. 

2.  After the above records have been obtained, refer the case to the March 2017 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she reviewed the folder in conjunction with the supplemental opinion.

Following the review of the claims folder, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., degenerative joint disease of the right hip; limitation of flexion of the right thigh; limitation of extension of the right thigh; left knee bone infarction, distal femur and proximal tibia; and right knee bone infarction, distal femur and proximal tibia) and opine as to the impact of the service-connected disabilities on his ability to secure and follow a substantially gainful occupation.

In providing this opinion, the examiner must consider and address the Veteran's assertion that the medications he take for his service-connected disability(ies) cause dizziness and drowsiness, thereby preventing him from working.

If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


